

113 S1745 IS: Somalia Stabilization Act of 2013
U.S. Senate
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1745IN THE SENATE OF THE UNITED STATESNovember 20, 2013Mr. Coons introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo promote security, stability and good governance in Somalia through a coordinated interagency strategy that supports the consolidation of recent security and political gains in Somalia.1.Short titleThis Act may be cited as the
		  Somalia Stabilization Act of 2013.2.FindingsCongress makes the following findings:(1)Since the collapse of the Siad Barre regime in 1991, Somalia has struggled to rebuild a government and assert order and control over warlords, clan militias, and extremist groups.(2)The lack of functioning state and governing structures led to chronic humanitarian need within Somalia and enabled terrorist groups, maritime crime, illicit trafficking, and mass refugee flows to flourish.(3)In 2007, the Ethiopian military ousted the Islamic Courts Union and the United Nations authorized the African Union to deploy a peacekeeping force to Somalia, the African Union Mission to Somalia (AMISOM), in order to support the Transitional Federal Government to establish order in Somalia. AMISOM currently consists of  troops from Burundi, Djibouti, Kenya, Sierra Leone, and Uganda.(4)In 2008, Harakat al-Shabaab al-Mujahideen (al-Shabaab) was designated a Foreign Terrorist Organization and a Specially Designated Global Terrorist entity by the United States Government.(5)In 2010, al-Shabaab took control of southern and central Somalia and instituted strict Sharia law.(6)In July 2010, Al-Shabaab retaliated against a contributor to AMISOM by carrying out an attack in Kampala, Uganda, which killed 74 people and injured 70 others.(7)In 2010, in response to growing al-Shabaab dominance and brutality, the AMISOM mandate was expanded to directly target and counter al-Shabaab in Somalia.(8)In 2011 and 2012, when many parts of the country were suffering from severe food insecurity and famine, al-Shabaab denied humanitarian access to its residents, resulting in the death of close to 260,000 people and acute food insecurity for millions.(9)In 2011, the Kenyan Defense Force joined AMISOM, to help take control of urban areas like Mogadishu and Kismayo from al-Shabaab control.(10)In 2012, improved security in much of urban Somalia enabled the Transitional Federal Government to complete a draft constitution and end its transitional term.(11)In 2012, a regionally representative Somali constituent assembly elected a new Federal parliament, which in turn elected President Hassan Sheikh Mohamud.(12)The United States, Arab and European countries, the United Nations, and the African Union officially recognized the new Somali government, citing the process that created it as being the most credible and inclusive process to date.(13)On March 6, 2013, the United Nations Security Council passed Resolution 2093, creating a new exemption to the  21-year-old arms embargo for a period of 12 months, to allow for deliveries of weapons or military equipment or the provision of advice, assistance or training, intended solely for the development of the National Security Forces of the Federal Government of Somalia,  and calling  for the training, equipping, and capacity-building of Somali Security Forces, including both its armed forces and police, with special focus on the development of infrastructure to ensure the safe storage, registration, maintenance and distribution of military equipment, and procedures and codes of conduct … for the registration, distribution, use, and storage of weapons.(14)On May 2, 2013, the United National Security Council passed Resolution 2102, establishing the United Nations Assistance Mission in Somalia (UNSOM) under the leadership of a Special Representative of the Secretary-General to support the Government of Somalia with peace-building, state-building and governance, as well as the coordination of international assistance.(15)Though greeted with great optimism, the Government of Somalia  has run into many challenges, which has stalled its efforts to finalize the constitution, guide the structure of the new state, or provide services to the population.(16)President Hassan Sheikh Mohamud and his government have committed to the completion of these tasks and to holding a constitutional referendum and national election by 2016.(17)On September 16, 2013, the international community and a high level Somali delegation endorsed a compact based on the New Deal Strategy for Engagement in Fragile States. Donors pledged $2,400,000,000 over three years to support Somali development priorities, including $69,000,000 from the United States.(18)Al Shabaab continues to use terrorist tactics to attack soft targets. On September 21–24, 2013, al-Shabaab perpetrated an attack on the Westgate mall in Nairobi, Kenya, killing at least 67 people.3.Sense of CongressIt is the sense of Congress that the United States should—(1)support the Somali Federal Government, regional administrations, Federal units, and people in their ongoing efforts to consolidate political gains and develop credible, transparent, and  representative government systems and institutions, and foster complementary processes at the local, regional, and national levels;(2)continue to support African-led regional efforts to improve security and stability in Somalia, including through the African Union Mission to Somalia (AMISOM) and the United Nations Assistance Mission in Somalia (UNSOM);(3)support the people and Government of Somalia  to develop professional and regionally and ethnically representative Somali security forces that are capable of maintaining and expanding security within Somalia, confronting international security threats such as terrorism, and preventing human rights abuses;(4)continue to provide lifesaving humanitarian assistance as needed, while bolstering resilience and building a foundation for sustained, inclusive development for the people of Somalia; and(5)carry out all diplomatic, economic, intelligence, military, and development activities in Somalia within the context of a comprehensive strategy coordinated through an interagency process.4.Requirement of a strategy to support the consolidation of security and governance gains in Somalia(a)Requirement for strategyNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate committees of Congress a strategy to guide future United States action in support of the Government and people of Somalia to foster economic growth and opportunity, counter armed threats to stability, and develop credible, transparent, and representative government systems and institutions.(b)Content of strategyThe strategy required under subsection (a) should include the following elements:(1)A clearly stated policy toward Somalia on supporting the consolidation of political gains at the national level, while also encouraging and supporting complementary processes at the local and regional levels.(2)Measures to support the development goals identified by the people and Government of Somalia.(3)Plans for strengthening efforts by the Government of Somalia, the African Union, and regional governments to stabilize the security situation within Somalia and further degrade al-Shabaab’s capabilities, in order to enable the eventual transfer of security operations to Somali security forces capable of—(A)maintaining and expanding security within Somalia;(B)confronting international security threats; and(C)preventing human rights abuses.(4)Plans for supporting the development and professionalization of regionally and ethnically representative Somali security forces, including  the infrastructure and procedures required to ensure chain of custody and the safe storage of military equipment and an assessment of the benefits and risks of the provision of weaponry to the Somali security forces by the United States.(5)A description of United States  national security objectives addressed through military-to-military cooperation activities with Somali security forces.(6)A description of security risks to United States  personnel conducting security cooperation activities within Somalia and plans to assist the Somali security forces in preventing infiltration and insider attacks, including through the application of lessons learned in United States  military training efforts in Afghanistan.(7)A description of United States tools for monitoring and responding to violations of the United Nations Security Council arms embargo, charcoal ban, and other international agreements affecting the stability of Somalia.(8)A description of mechanisms for coordinating United States  military and non-military assistance with other international donors, regional governments, and relevant multilateral organizations.(9)Plans to increase United States  diplomatic engagement with Somalia, including through the future establishment of an embassy or other diplomatic posts in Mogadishu.(10)Any other element the President determines appropriate.(c)ReportsNot later than 180 days from the submission of the strategy required under subsection (a), and annually thereafter for three years, the President shall submit to the appropriate committees of Congress an update on implementation of the strategy and progress made in Somalia in security, stability, development, and governance.(d)FormThe strategy under this section shall be submitted in unclassified form, but may include a classified annex. The reports may take the form of a briefing, unclassified report, or unclassified report with a classified annex.(e)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Appropriations, the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Appropriations, the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.